     Case 1:20-cv-00900-NONE-EPG Document 21 Filed 08/31/20 Page 1 of 3


 1 JOHN S. BAKER (SBN 144073)
   NAVDEEP K. SINGH (SBN 284486)
 2 DORSEY & WHITNEY LLP
   600 Anton Boulevard, Suite 2000
 3 Costa Mesa, CA 92626
   Telephone: (714) 800-1400
 4 Facsimile: (714) 800-1499
   E-Mail: baker.john@dorsey.com
 5         singh.navdeep@dorsey.com

 6 Attorneys for Plaintiff
   Premier Valley Bank
 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10

11 PREMIER VALLEY BANK, a California        CASE NO. 1:20-CV-00900-NONE-EPG
   Corporation,
12                                          JOINT STIPULATION AND ORDER
                Plaintiff,                  ALLOWING DEFENDANT HOA NGUYEN
13                                          TO FILE FIRST AMENDED ANSWER
   v.
14

15 HOA NGUYEN, an Individual, and DOES 1    (ECF No. 20)
   through 10, Inclusive,
16
                  Defendants.
17

18

19 ///

20 ///

21 ///

22

23

24

25

26
27

28


                                                           JOINT STIPULATION AND ORDER
      4818-1047-7513\1
     Case 1:20-cv-00900-NONE-EPG Document 21 Filed 08/31/20 Page 2 of 3


 1                                        JOINT STIPULATION

 2             Plaintiff Premier Valley Bank (“PVB” or “Plaintiff”) and Defendant Hoa Nguyen

 3 (“Nguyen” or “Defendant”) (collectively the “Parties”) submit the following Joint Stipulation:

 4             WHEREAS on June 26, 2020, Plaintiff filed its Complaint against Defendant;

 5             WHEREAS on July 27, 2020, Defendant filed an Answer to the Complaint;

 6             WHEREAS on August 4, 2020, Plaintiff filed a Motion to Strike the Answer as deficient

 7 pursuant to Fed. R. Civ. P. 8(b) and 12(f), which is currently pending under submission;

 8             WHEREAS on August 21, 2020, Defendant filed an Opposition to the Motion to Strike;

 9             WHEREAS on August 27, 2020 the Parties reached an agreement that Defendant be

10 allowed to file a First Amended Answer;

11             NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties that

12 Defendant shall file a First Amended Answer by September 11, 2020.

13

14                                                Respectfully Submitted,

15
      DATED: August 27, 2020                      DORSEY & WHITNEY LLP
16

17                                                By: /s/ Navdeep K. Singh
                                                          John S. Baker
18
                                                          Navdeep K. Singh
19                                                        Attorneys for Plaintiff
                                                          Premier Valley Bank
20

21 DATED: August 27, 2020                          BRYANT WHITTEN, LLP
22                                                By: /s/ Shelley G. Bryant
                                                          Shelley G. Bryant
23
                                                          Attorneys for Defendant
24                                                        Hoa Nguyen

25

26
27

28


                                                                       JOINT STIPULATION AND ORDER
      4818-1047-7513\1
     Case 1:20-cv-00900-NONE-EPG Document 21 Filed 08/31/20 Page 3 of 3


 1                                              ORDER

 2             Based on the Joint Stipulation of the Parties (ECF No. 20) and as set forth above, and good

 3 cause appearing in support thereof, Defendant shall file a First Amended Answer by September

 4 11, 2020.

 5
      IT IS SO ORDERED.
 6

 7        Dated:         August 28, 2020                        /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                                         JOINT STIPULATION AND ORDER
      4818-1047-7513\1
